Luke, J.
There being evidence that, as alleged in the accusation, which was based on section 504 of the Penal Code (1910), the defendant, between dark and daylight, and within fifty yards of a public highway, and not on his own premises or in defense of person or property, wilfully and wantonly discharged a loaded shotgun, this court can not say that the judge erred in overruling the motion for a new trial, based solely upon the usual general grounds.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.